                Case 1:21-cv-00305 Document 1 Filed 02/02/21 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                    )
 UNITED STATES OF AMERICA,                          )
                                                    )
           Plaintiff,                               )
                                                    )
           v.                                       )
                                                    )
                                                                 Civil A. No. 21-cv-305
 ALL PETROLEUM-PRODUCT CARGO                        )
 ABOARD THE ACHILLEAS WITH                          )
 INTERNATIONAL MARITIME                             )
 ORGANIZATION NUMBER 9398072,                       )
                                                    )
           Defendant.                               )
                                                    )

      UNITED STATES’ VERIFIED COMPLAINT FOR FORFEITURE IN REM

       COMES NOW, Plaintiff the United States of America (the “United States”), by and

through the United States Attorney’s Office for the District of Columbia and the

Counterintelligence and Export Control Section of the National Security Division, which brings

this verified complaint for forfeiture in a civil action in rem against the defendant property, namely

all petroleum-product cargo (the “Defendant Property”) aboard the M/T ACHILLEAS

(International Maritime Organization (“IMO”) No. 9398072) (the “ACHILLEAS”), and alleges as

follows.

                    NATURE OF ACTION AND THE DEFENDANT IN REM

       1.         This in rem forfeiture action arises out of an investigation by Homeland Security

Investigations (“HSI”) and the Federal Bureau of Investigation (“FBI”). Specifically, the United

States is investigating Iran’s transportation and sale of oil products for the benefit of sanctioned

Iranian entities, including the Islamic Revolutionary Guard Corps (“IRGC”) and the IRGC Quds

Force (“IRGC-QF”). This action seeks to forfeit the Defendant Property which originated from
             Case 1:21-cv-00305 Document 1 Filed 02/02/21 Page 2 of 12




oil terminals in Iran, where it was originally loaded onto two Suezmax tankers affiliated,

respectively, with the National Iranian Tanker Company (“NITC”) and the IRGC-QF. Those

vessels utilized surreptitious means in order to hide the Defendant Property’s Iranian origin and to

transfer the Defendant Property onto other vessels moving the cargo into commerce by, and for

the benefit of, the National Iranian Oil Company (“NIOC”), NITC, IRGC and the IRGC-QF, each

of which has been designated by the U.S. Department of the Treasury’s Office of Foreign Assets

Control (“OFAC”), which is located in the District of Columbia.

       2.      The Defendant Property is subject to seizure and forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(G)(1) as foreign assets: (i) of the IRGC or IRGC-QF, designated foreign terrorist

organizations, which have engaged in planning and perpetrating federal crimes of terrorism as

defined in 18 U.S.C. § 2332b(g)(5) against the United States, citizens or residents of the United

States, or their property: or (ii) affording a person a source of influence over the IRGC or

IRGC-QF.

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1345 and 1355.

       4.      Venue is also proper within this judicial district pursuant to 28 U.S.C. § 1355(b)(2).

       5.      Pursuant to 14 U.S.C. § 522(a) and 28 U.S.C. § 2461(b), this court has jurisdiction

for property subject to forfeiture on the high seas.

                           FACTS GIVING RISE TO FORFEITURE

A.     RELEVANT PARTICIPANTS IN THE IRANIAN OIL INDUSTRY

       6.      The IRGC is a branch of the Iranian Armed Forces whose purpose is to defend the

country’s political system. According to OFAC, the IRGC and its major holdings are a dominant

presence in Iran’s commercial and financial sectors, controlling multi-billion dollar businesses and

maintaining extensive economic interests in the oil industry. See https://home.treasury.gov/news/


                                                -2-
             Case 1:21-cv-00305 Document 1 Filed 02/02/21 Page 3 of 12




press-releases/sm703. On October 13, 2017, OFAC designated the IRGC pursuant to Executive

Order (“E.O.”) 13,224 for providing material support to the IRGC-QF, including by providing

training, personnel, and military equipment. See https://www.treasury.gov/press-center/press-

releases/Pages/sm0177.aspx.

       7.     On April 15, 2019, the Secretary of State designated the IRGC, including the IRGC-

QF, as a Foreign Terrorist Organization. See https://www.govinfo.gov/content/pkg/FR-2019-04-

15/pdf/2019-07415.pdf. The designation noted that the IRGC actively finances and promotes

terrorism.

       8.     The IRGC-QF is a branch of the IRGC that specializes in unconventional warfare

and military intelligence operations. On October 25, 2007, the Department of the Treasury

designated the IRGC-QF pursuant to Executive Order No. 13,224 “for providing material support

to the Taliban and other terrorist organizations.” https://www.treasury.gov/press-center/press-

releases/pages/hp644.aspx.

       9.     IRGC-QF official Rostam Qasemi, AKA Rostam Ghasemi, who previously served

as the Iranian Minister of Petroleum from 2011 to 2013, “manages a group of individuals, shipping

and oil companies, and vessels to sell Iranian crude, condensates, and gas oil.” https://home.

treasury.gov/news/press-releases/sm767. On September 4, 2019, OFAC designated Qasemi “for

acting for or on behalf of the IRGC-QF and IRGC-QF Commander Qasem Soleimani.” Id.

Following the death of Soleimani in 2020, Qasemi “assumed a portion of former IRGC-QF

Commander Qasem Soleimani’s role in facilitating shipments of oil and petroleum products for

the financial benefit of the IRGC-QF.” https://home.treasury.gov/news/press-releases/sm1165.

       10.    According to OFAC, “[t]he Iranian Ministry of Petroleum has been used by

individuals at the highest levels of the Iranian regime to facilitate the IRGC-QF’s revenue




                                              -3-
             Case 1:21-cv-00305 Document 1 Filed 02/02/21 Page 4 of 12




generation scheme.” https://home.treasury.gov/news/press-releases/sm1165. On October 26,

2020, OFAC designated the Iranian Ministry of Petroleum pursuant to E.O. 13,224, as amended,

“for having materially assisted, sponsored, or provided financial, material, or technological support

for, or goods or services in support of, the IRGC-QF.” Id.

       11.     The Iranian Ministry of Petroleum oversees NIOC, which “is responsible for the

exploration, production, refining, and export of oil and petroleum products in Iran.” https://home.

treasury.gov/news/press-releases/sm1165. According to OFAC, NIOC is “an entity instrumental

in Iran’s petroleum and petrochemical industries, which helps to finance Iran’s [IRGC-QF] and its

terrorist proxies.” https://home.treasury.gov/news/press-releases/sm885. OFAC has found that

NIOC supplies crude oil and condensate sold by the IRGC-QF. See https://home.treasury.gov/

news/press-releases/sm767.     On September 24, 2012, the U.S. Department of the Treasury

submitted a report to Congress, as required by the Iran Threat Reduction and Syria Human Rights

Act of 2012 (“ITRSHRA”), finding that NIOC was an agent or affiliate of the IRGC. See

https://www.treasury.gov/press-center/press-releases/Pages/tg1718.aspx. On October 26, 2020,

OFAC designated NIOC pursuant to E.O. 13,224 “for having materially assisted, sponsored, or

provided financial, material, or technological support for, or goods or services in support of, the

IRGC-QF.” See https://home.treasury.gov/news/press-releases/sm1165.

       12.     NITC is a subsidiary of NIOC and “is responsible for the transportation of Iranian

crude exports.” https://home.treasury.gov/news/press-releases/sm1165. According to OFAC,

“NITC has also played a significant role in oil deals used to generate revenue for the IRGC-QF

and Hizballah,” id., and has provided vessels for use in IRGC-QF oil operations, see

https://home.treasury.gov/news/press-releases/sm767. NITC has used front companies to obscure

its involvement in such oil shipments. See https://home.treasury.gov/news/press-releases/sm1165




                                                -4-
             Case 1:21-cv-00305 Document 1 Filed 02/02/21 Page 5 of 12




(“Furthermore, in order to obfuscate its involvement in shipping activity, NITC set up a front

company in the United Arab Emirates (UAE), Atlas Ship Management. NITC officials also

arranged to create a separate UAE-based front company, Atlantic Ship Management Company,

ostensibly as an entity to replace Atlas Ship Management.”). On November 5, 2018, OFAC

designated NITC pursuant to E.O. 13,599 for its connections to the Government of Iran and its

role in the Iranian shipping sector. See https://home.treasury.gov/news/press-releases/sm541. On

October 26, 2020, OFAC designated NITC pursuant to E.O. 13,224 “for having materially assisted,

sponsored, or provided financial, material, or technological support for, or goods or services in

support of, the IRGC-QF.” See https://home.treasury.gov/news/press-releases/sm1165.

B.     IMPORTANCE OF PETROLEUM AND SHIPPING INDUSTRIES TO THE IRGC

       13.     In designating NIOC and NITC under E.O. 13,224, OFAC reported: “NIOC and

NITC provide both the oil and tankers for the sale of Iranian oil by the IRGC-QF.”

https://home.treasury.gov/news/press-releases/sm1165.      “The cooperation and coordination

between the IRGC-QF and these entities extends well beyond the simple sale of oil, including

coordination between NIOC and the Central Bank of Iran to facilitate the collection of tens of

millions of dollars in proceeds from the sale of oil that benefitted the IRGC-QF.” Id.

       14.     According to OFAC, the IRGC uses the proceeds from its involvement in the oil

industry and other sectors of the Iranian economy to “support the IRGC’s full range of nefarious

activities, including the proliferation of weapons of mass destruction (WMD) and their means of

delivery, support for terrorism, and a variety of human rights abuses, at home and abroad.” See

https://home.treasury.gov/news/press-releases/sm703. As recently as January 23, 2020, OFAC

reported: “Iran’s petroleum and petrochemical industries are major sources of revenue for the

Iranian regime and funds its malign activities throughout the Middle East.” https://home.treasury.

gov/news/press-releases/sm885. Former Treasury Secretary Steven T. Mnuchin added: “Iran’s


                                               -5-
             Case 1:21-cv-00305 Document 1 Filed 02/02/21 Page 6 of 12




petrochemical and petroleum sectors are primary sources of funding for the Iranian regime’s global

terrorist activities and enable its persistent use of violence against its own people.” Id.

C.     THE SARAK LOADED PART OF THE DEFENDANT PROPERTY AT SIRRI
       ISLAND, IRAN.

       15.      On or around May 29, 2020, a Suezmax oil tanker, the M/T SARAK (IMO No.

9226968) (the “SARAK”), loaded part of the Defendant Property at the Sirri Island oil terminal in

Iran. According to IMO, the SARAK is registered in the Marshall Islands and is owned by Yam

Shipping Inc.

       16.      On September 4, 2019, OFAC added the SARAK to the SDN list for being a part

of a large shipping network that is managed by senior IRGC-QF official and former Iranian

Minister of Petroleum Rostam Qasemi and that financially supports the IRGC-QF and Hizballah.

See https://home.treasury.gov/news/press-releases/sm767.

       17.      According to a reliable confidential source, the SARAK is affiliated with the IRGC-

QF and ships Iranian oil for NIOC.

D.     THE SONIA I LOADED PART OF THE DEFENDANT PROPERTY AT KHARG
       ISLAND, IRAN.

       18.      On or around June 23, 2020, a Suezmax oil tanker, the M/T SONIA I (IMO

No. 9357365) (the “SONIA I”), loaded part of the Defendant Property at the Kharg Island oil

terminal in Iran. According to IMO, the SONIA I is registered in Panama and is owned by Alp

Shipping Inc. IMO further provides that the owner’s address is “Care of NITC, East Shahid Atefi

Street 35, Africa Boulevard, PO Box 19395-4833, Tehran, Iran.”

       19.      On November 5, 2018, OFAC placed the SONIA I on its Specially Designated

Nationals and Blocked Persons List (“SDN List”) due to SONIA I’s ties to NITC. See Notice of

OFAC Sanctions Actions, 85 Fed. Reg. 18,334 (Apr. 1, 2020).




                                                 -6-
             Case 1:21-cv-00305 Document 1 Filed 02/02/21 Page 7 of 12




E.     THE LUBOV RECEIVED THE DEFENDANT PROPERTY IN SHIP TO SHIP
       TRANSFERS WITH THE SONIA I AND SARAK WHILE A DECOY NITC SHIP
       PROVIDED FALSE AIS DATA TO DISGUISE THE LUBOV’S LOCATION.

       20.     Between on or around June 23, 2020, and on or around June 30, 2020, an Iranian-

flagged, very large crude carrier (“VLCC”) NITC supertanker, the M/T HUMANITY (IMO

No. 9180281) (the “HUMANITY”), spoofed the M/T LUBOV (IMO No. 9293741) (the

“LUBOV”) by assuming the LUBOV’s Automatic Identification System (“AIS”) parameters.

       21.     AIS is a system that transmits a ship’s position so that other ships are aware of its

position and can avoid collisions. AIS spoofing is a technique where a ship manipulates its AIS

transponder to transmit false data such as a ship’s location or name.

       22.     On June 12, 2020, the HUMANITY reported her position over AIS in the Gulf of

Oman at GPS Position 25.37113N, 56.56983E. Subsequently, the HUMANITY shut off her AIS

transponder. Based on satellite imagery, law enforcement can confirm that the HUMANITY sailed

up the Persian Gulf in order to temporarily assume her new identity as the LUBOV.

       23.     On June 23, 2020, once the HUMANITY began impersonating the LUBOV’s AIS

signature, the HUMANITY set sail for the Gulf of Oman. According to satellite imagery received

by law enforcement, the HUMANITY was at GPS Position 28.76802N, 50.01132E, heading

southeast away from LUBOV and again on June 25th in the Gulf of Oman at GPS Position

25.79851N, 56.99101E. In both instances, the HUMANITY was AIS spoofing as LUBOV.

       24.     According to satellite imagery received by law enforcement, while the

HUMANITY spoofed its AIS, the LUBOV, with her AIS transponder switched off, sailed

southeast, a short distance from her original position to GPS Position 29.40953N, 49.32116E,

appearing in satellite imagery on June 24, 2020.

       25.     On or around June 26, 2020, the LUBOV conducted a ship-to-ship transfer with the

SARAK, receiving part of the Defendant Property.


                                               -7-
             Case 1:21-cv-00305 Document 1 Filed 02/02/21 Page 8 of 12




       26.    On or around June 27, 2020, the LUBOV initiated a ship-to-ship transfer with the

SONIA I, receiving the remainder of the Defendant Property.

       27.    The LUBOV completed the second ship-to-ship transfer on June 28, 2020.

Following the ship-to-ship transfer, the LUBOV, with AIS still switched off, sailed with the

Defendant Property to the Gulf of Oman and replaced HUMANITY. Once the LUBOV switched

with HUMANITY, the LUBOV restored her AIS.

F.     THE LUBOV TRANSFERRED THE DEFENDANT PROPERTY TO THE
       TRIDENT LIBERTY IN A SHIP TO SHIP TRANSFER.

       28.    According to AIS data, from July 1, 2020, to August 19, 2020, the LUBOV

transited the Gulf of Oman and did not load or unload any cargo.

       29.    Beginning on or around August 19, 2020, the LUBOV transferred the Defendant

Property to a then Panamanian-flagged VLCC supertanker, then named the TRIDENT LIBERTY

(IMO No. 9327072) (n/k/a the LIGERA) (the “TRIDENT LIBERTY”), in a ship-to-ship transfer

in the Gulf of Oman, off the coast of Khor Fakkan, UAE, GPS Position 25.36104N, 56.42906E.

The transfer took five days to complete. After the ship-to-ship transfer, the TRIDENT LIBERTY

updated her AIS information to indicate that she was fully laden with two million barrels of oil

that she received from the LUBOV.

       30.    After the receiving the Defendant Property from the LUBOV, the TRIDENT

LIBERTY drifted off of the coast of Oman from August 24, 2020 until November 4, 2020.

G.     THE TRIDENT LIBERTY TRANSFERRED THE DEFENDANT PROPERTY TO
       THE ACHILLEAS IN A SHIP TO SHIP TRANSFER.

       31.    On or around October 14, 2020, the purported chartering party, Fujairah

International Oil and Gas Company (“FIOGC”) entered into a charter agreement with Achilleas

Carriers Corp., the owner of the ACHILLEAS, to carry “Basrah light crude oil” to China. FIOGC




                                             -8-
             Case 1:21-cv-00305 Document 1 Filed 02/02/21 Page 9 of 12




provided a fraudulent bill of lading indicating that the LUBOV loaded the Defendant Property at

Basrah Oil Terminal, Iraq.

       32.     On or around November 4, 2020, the TRIDENT LIBERTY transferred the

Defendant Property to the Liberian-flagged ACHILLEAS in a ship-to-ship transfer in the Gulf of

Oman in the vicinity of GPS position (25.14611N, 56.52729E).            The ship-to-ship transfer

concluded on November 17, 2020.

G.     THE BROKER OF THE DEFENDANT PROPERTY, BENCHMARK SHIP
       MANAGEMENT, IS AFFILIATED WITH THE IRGC AND PRODUCES FORGED
       DOCUMENTS TO HIDE THE ORIGIN OF IRGC CARGOES

       33.     FIOGC’s operating management company is Benchmark Ship Management

(“Benchmark”).

       34.     On or about December 20, 2020, Prokopis Iliou, the Operations Manager for

Capital Ship Management Corp., the Manager of the ACHILLEAS (“ACHILLEAS Manager”),

corresponded with Janaka Sampath, the Operations Manager for Al Bahar Marine Services LLC,

the Agent for the Charterer of the ACHILLEAS (“Charterer Manager”) requesting “urgent

confirmation and arrangements with Fujairah Port Authority and Harbour Master for the vessel's

[ACHILLEAS] departure, without further delay and failure.”

       35.     The Charterer Manager advised the ACHILLEAS Manager that “We have been

appointed by the charterer and not by the owner or vessel master, therefor [sic] we should receive

instructions from charterer to arrange clearance. Please contact the vessel charter and inform them

to advise the agent to issue anchorage clearance and we will follow their instructions accordingly.

Ms. Benchmark Ship Management (“Benchmark”) RIC, kindly advise us.”

       36.     Multiple email addresses for Benchmark have been included on subsequent

correspondence between the ACHILLEAS Manager, the Charterer Manager, and the Harbor

Master of Fujairah.


                                               -9-
              Case 1:21-cv-00305 Document 1 Filed 02/02/21 Page 10 of 12




        37.     According to a Confidential Human Source (“CHS 1”), Benchmark has made

arrangements on multiple occasions over the last year to purchase Iranian crude oil from IRGC

controlled entities. CHS 1 stated that Benchmark has handled shipments of Iranian petroleum

products purchased from both Iranian Government and private entities using infrastructure

throughout the UAE and abroad. CHS 1 also stated that Benchmark utilizes forged origin

documents to hide the Iranian origin of the petroleum products it ships from shipping companies

and port authorities in order to avoid scrutiny and detection that the cargo is being shipped by

IRGC front companies.

        38.     According to a Confidential Human Source (“CHS 2”), Benchmark is a front

company setup by the IRGC-QF to handle illicit oil sales conducted by FIOGC on their behalf.

                                  COUNT ONE – FORFEITURE
                                   (18 U.S.C. § 981(A)(1)(G)(I))

        39.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 36 above as if fully set forth herein.

        40.     The IRGC is a designated foreign terrorist organization.

        41.     The IRGC-QF is a designated foreign terrorist organization.

        42.     As described above, the Defendant Property is an asset of the IRGC and IRGC-QF

and affords a source of influence over the IRGC and IRGC-QF within the meaning of 18 U.S.C.

§ 981(a)(1)(G)(i).

        43.     The Defendant Property is subject to seizure and forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(G)(1), as foreign assets of the IRGC and IRGC-QF, both designated foreign terrorist

organizations, which have engaged in planning and perpetrating federal crimes of terrorism as

defined in 18 U.S.C. § 2332b(g)(5) against the United States, U.S. citizens or residents, or their

property, and as sources of influence by a person or entity over the IRGC and IRGC-QF.



                                               - 10 -
               Case 1:21-cv-00305 Document 1 Filed 02/02/21 Page 11 of 12




                                    PRAYER FOR RELIEF

        WHEREFORE, the United States prays that notice issue on the Defendant Property as

described above; that due notice be given to all parties to appear and show cause why the forfeiture

should not be decreed; that judgment be entered declaring that the Defendant Property be forfeited

to the United States for disposition according to law; and that the United States be granted such

other relief as this Court may deem just and proper, together with the costs and disbursements of

this action.

Dated: February 2, 2021
       Washington, D.C.

                                               Respectfully submitted,

                                               MICHAEL R. SHERWIN
                                               Acting United States Attorney

                                               By: /s/ Michael P. Grady
                                                   MICHAEL P. GRADY
                                                   D.C. Bar No. 492947
                                                   BRIAN P. HUDAK
                                                   Assistant United States Attorneys
                                                   555 Fourth Street, N.W.
                                                   Washington, D.C. 20530
                                                   (202) 252-7649

                                               JOHN C. DEMERS
                                               Assistant Attorney General
                                               National Security Division

                                               By: /s/ David Lim
                                                   DAVID LIM
                                                   Trial Attorney
                                                   Counterintelligence & Export Control
                                                   Section
                                                   National Security Division
                                                   950 Pennsylvania Avenue, N.W.
                                                   Washington, D.C. 20530
                                                   202-514-0510

                                               Attorneys for the United States of America


                                               - 11 -
            Case 1:21-cv-00305 Document 1 Filed 02/02/21 Page 12 of 12




                                       VERIFICATION

       I, Gregory King, a Special Agent with the Homeland Security Investigations, declare under

penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Verified Complaint for

Forfeiture In Rem is based upon reports and information known to me and/or furnished to me by

other law enforcement representatives and that everything represented herein is true and correct.

Executed on this 2nd day of February 2021.


 /s/ Gregory King
Special Agent Gregory King
Homeland Security Investigations



       I, Cindy Burnham, a Special Agent with the Federal Bureau of Investigation, declare under

penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Verified Complaint for

Forfeiture In Rem is based upon reports and information known to me and/or furnished to me by

other law enforcement representatives and that everything represented herein is true and correct.

Executed on this 2nd day of February 2021.

 /s/ Cindy Burnham
Special Agent Cindy Burnham
Federal Bureau of Investigation




                                              - 12 -
